                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     E. D. TREVILLER,                                  CASE NO. 17-cv-06684-YGR
                                   7                  Plaintiff,
                                                                                           ORDER DISMISSING CASE FOR FAILURE TO
                                   8            vs.                                        PROSECUTE
                                   9     BARRY GOLDSTEIN, ET AL.,
                                  10                  Defendants.

                                  11          TO PLAINTIFF E.D. TREVILLER:

                                  12          This Order concerns your action.
Northern District of California
 United States District Court




                                  13          By Order issued May 17, 2019, plaintiff was directed to file, by no later than June 24,

                                  14   2019, a Notice of Change of Address specifying his new address and an amended complaint.

                                  15   (Dkt. No. 27.) As of the date of this order, plaintiff has not filed any such Notice or amended

                                  16   complaint, filed any other documents since October 16, 2018, and, in fact, all of his mail continues

                                  17   to be returned as undeliverable. Accordingly, having failed to pursue this action, and pursuant to

                                  18   Federal Rule of Civil Procedure 4(m), this action is DISMISSED WITHOUT PREJUDICE.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: July 9, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                  22                                                      UNITED STATES DISTRICT COURT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
